107 F.3d 865
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Devera L. FOREMANYE, Plaintiff-Appellant,v.BOARD of Community College Trustees for Balti More County,Defendant-Appellee.
No. 96-1589.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 11, 1997.Decided Feb. 25, 1997.

DeVera L. Foremanye, Appellant Pro Se.  Carol Saffran-Brinks, BALTIMORE COUNTY OFFICE OF LAW, Towson, MD, for Appellee.
Before WIDENER and ERVIN, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order granting summary judgment against her in this action alleging a violation of Title VII of the Civil Rights Act of 1964, as amended, and the Americans with Disabilities Act.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Foremanye v. Board of Community College Trustees, No. CA-95-143-H (D.Md. Mar. 21, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED